Citation Nr: 1720708	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  14-24 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected degenerative joint disease and degenerative disc disease of the thoracic and lumbar spine with herniated nucleus pulposus at L4-L5 (hereinafter "low back disability") from December 8, 2011, until January 6, 2015.

2.  Entitlement to a rating in excess of 20 percent for service-connected low back disability since January 7, 2015.

3.  Entitlement to an initial rating in excess of 10 percent for service-connected radiculopathy of the left lower extremity from December 8, 2011, until January 6, 2015.

4.  Entitlement to an initial rating in excess of 20 percent for service-connected radiculopathy of the left lower extremity since January 7, 2015.

5.  Entitlement to an initial rating in excess of 10 percent for service-connected radiculopathy of the right lower extremity from December 8, 2011, until January 6, 2015.

6.  Entitlement to an initial rating in excess of 20 percent for service-connected radiculopathy of the right lower extremity since January 7, 2015.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from September 1975 to February 1976.  She died on February [REDACTED], 2017.  The appellant is her surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that granted a 10 percent disability rating for service-connected low back disability, effective December 8, 2011.  This rating decision also granted service connection for radiculopathy of the bilateral lower extremities and assigned separate 10 percent ratings, effective December 8, 2011.  The Veteran's Notice of Disagreement was timely received in August 2012.  A statement of the case was issued in June 2014.  The Veteran's substantive appeal was timely received in July 2014.  Then, in January 2015, the RO denied TDIU, but granted increased staged ratings for the low back disability and radiculopathy of the bilateral lower extremities, each 20 percent, effective January 7, 2015.  The Board notes that because the increase and assignment of a separate evaluation did not constitute a full grant of the benefits sought, the increased rating issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board previously considered this appeal in March 2016, and remanded these issues for further development in order to clarify prior VA examination opinions.  That development was completed, and the case returned to the Board for further appellate review.

The appellant's VA Form 21-534EZ Application for DIC, Death Pension, and/or Accrued Benefits was timely received in March 2017.  He indicated in Section I, Box 16, that he is seeking death pension and accrued benefits based on the claims that were pending before VA at the time of the Veteran's death.  VA Form 21-534 is accepted as a substitution request (as well as a claim for accrued benefits, dependency and indemnity compensation, and death pension). See 38 U.S.C.A. § 5121A  The RO notified the appellant in March 2017 that he was a valid substitute for the Veteran's claims that were pending at the time of her death.  

In this regard, the appellant's claim for accrued benefits (under 38 U.S.C.A. § 5121) is rendered moot by the appellant's substitution (under 38 U.S.C.A. §  5121A ). While substitution under 38 U.S.C.A. § 5121A is a form of accrued benefits claim, it is potentially more favorable to the appellant because it allows him to continue to submit evidence in support of the appealed issues, whereas the evidence in an accrued benefits claim under 38 U.S.C.A. § 5121 is limited to evidence in the claims file as of the date of a veteran's death.  The Board notes that the appellant is not currently represented and he has not requested a Board hearing.

The issues of entitlement to nonservice-connected death pension benefits have been raised by the record in a March 2017 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issue of entitlement to a total disability rating based on individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From December 8, 2011, until January 6, 2015, the Veteran's low back disability was manifested, at worst, by forward flexion no less than 90 degrees, but not by ankylosis, by incapacitating episodes of intervertebral disc syndrome having a total duration of at least two weeks during a 12 month period, or by associated neurologic impairment that has not already been separately rated.

2.  Since January 7, 2015, the Veteran's low back disability was manifested, at worst, by forward flexion no less than 50 degrees, but not by ankylosis, by incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks during a 12 month period, or by associated neurologic impairment that has not already been separately rated.

3.  From December 8, 2011, until January 6, 2015, the Veteran had overall mild radiculopathy symptoms in the left lower extremity.

4.  Since January 7, 2015, the Veteran had overall moderate radiculopathy symptoms in the left lower extremity.

5.  From December 8, 2011, until January 6, 2015, the Veteran had overall mild radiculopathy symptoms in the right lower extremity.

6.  Since January 7, 2015, the Veteran had overall moderate radiculopathy symptoms in the right lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a low back disability from December 8, 2011, until January 6, 2015, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242-5243 (2016).

2.  The criteria for a rating in excess of 20 percent for a low back disability, since January 7, 2015, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242-5243 (2016).

3.  The criteria for a rating in excess of 10 percent for radiculopathy of the left lower extremity prior to January 7, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, DC 8520 (2016).  

4.  The criteria for a rating in excess of 20 percent for radiculopathy of the left lower extremity since January 7, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, DC 8520 (2016).  

5.  The criteria for a rating in excess of 10 percent for radiculopathy of the right lower extremity prior to January 7, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, DC 8520 (2016).  

6.  The criteria for a rating in excess of 20 percent for radiculopathy of the left lower extremity since January 7, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, DC 8520 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Ratings, In General

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as with regard to the service-connected radiculopathy of the bilateral lower extremities, the appeal arises from the original assignment of disability evaluations following an award of service connection, the severity of the disabilities at issue is to be considered during the entire period from the initial assignment of the disability ratings to the present time.  Where the evidence contains factual findings that demonstrate distinct time periods in which a service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where, as with regard to the service-connected low back disability, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Increased Staged Ratings for a Low Back Disability and Radiculopathy of the Bilateral Lower Extremities

The appellant contends that the Veteran's service-connected low back disability and radiculopathy of the bilateral lower extremities warrant higher evaluations than the staged ratings reflect (10 percent each from December 8, 2011, until January 6, 2015, and 20 percent thereafter).  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242-5243; 38 C.F.R. § 4.124a, DC 8520.  By way of history, the Veteran's low back disability was previously rated at 10 percent from January 12, 1984, until August 30, 1986.  She then received a noncompensable rating until December 7, 2011.  The Veteran's claim for an increased low back disability rating was received on December 8, 2011.  Initial ratings of 10 percent were also assigned for radiculopathy of the bilateral lower extremities, effective December 8, 2011, and staged 20 percent ratings for all three service-connected disabilities were awarded during the course of this appeal, effective January 7, 2015. 

In rating musculoskeletal disabilities, the Board must consider whether a rating is warranted based on functional loss due to pain or due to other factors including weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Painful motion is an important factor of joint disability, which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable Diagnostic Code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Diagnostic Code 5242 applies to arthritis of the spine and provides that such is evaluated under the criteria for 38 C.F.R. § 4.71a, DC 5003, which provides that degenerative arthritis is to be rated on the basis of limitation of motion of the affected joint under the appropriate Diagnostic Code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint group or minor joint group affected by limitation of motion.  In the absence of limitation of motion, a 20 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups with occasional incapacitating exacerbations.  A 10 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups without exacerbations.

The General Rating Formula for Diseases and Injuries of the Spine provides the following, in pertinent part:  a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  Id.  

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  

The General Rating Formula for Diseases and Injuries of the Spine also provides further guidance in rating diseases or injuries of the spine.  Relevant to the issue on appeal, Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Id.  The Board observes that the Veteran was already evaluated and rated for objective neurologic abnormalities, in that he received a separate evaluation for radiculopathy affecting the right lower extremity, the evaluation of which is not on appeal.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  

Under the rating schedule, Intervertebral Disc Syndrome (IVDS) (preoperatively or postoperatively) is to be rated either under the Formula for Rating Intervertebral Disc Syndrome based on "incapacitating episodes" or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher rating when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, DC 5243. 

With regard to this method of rating (total duration of incapacitating episodes over the past 12 months), the rating criteria provide that a 10 percent rating is warranted if IVDS is manifested by incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  A 20 percent rating is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted if the total duration is at least six weeks during the past 12 months.  Id.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve.  Mild, incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate, incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe, incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe, incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Schedule of ratings explanation for "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124a, which precedes DC 8510.

Words such as "mild," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Staged Ratings for the Low Back Disability and Radiculopathy of the Bilateral Lower Extremities from December 8, 2011, until January 6, 2015

After a full review of the record, and as discussed below, the Board concludes that a low back disability rating in excess of 10 percent, from December 8, 2011, until January 6, 2015, is not warranted.  Furthermore, ratings in excess of 10 percent each for radiculopathy of the bilateral lower extremities, from December 8, 2011, until January 6, 2015, are not warranted.

The Veteran received a VA examination in March 2012.  The examiner continued diagnoses for degenerative joint disease and degenerative disc disease of the lumbar spine with herniated nucleus pulposus L4-L5.  The Veteran was also diagnosed with radiculopathy of the bilateral lower extremities, secondary to degenerative joint disease of the thoracolumbar spine.  At this time, the Veteran endorsed tightness in her back and loss of strength in her legs.  She rated her back pain as 11 out of 10, daily.  She reported that flare-ups affect the function of her back.  With regard to the back pain, she said, "I do what I have to do, complain a lot at home."  Initial range of motion testing revealed the following: flexion from zero to 90 degrees; extension to 10 degrees; bilateral lateral flexion to 20 degrees; right lateral rotation to 25 degrees; left lateral rotation to 40 degrees.  There was objective evidence of pain at the endpoints for each respective motion tested.  There was no additional limitation in ranges of motion following repetitive-use testing.  However, the Veteran was noted to have additional functional loss due to less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  The Veteran also had pain with light palpation over the thoracic and lumbar spine.  She did not have guarding or muscle spasms.  Muscle strength testing revealed 4/5 for bilateral hip and knee flexion and 5/5 for bilateral ankle plantar flexion, dorsiflexion, and great toe extension.  There was no muscle atrophy.  Reflex examination for the knees was normal and hypoactive for the ankles.  Sensory examination was decreased for the left upper anterior thigh and thigh/knee, but otherwise normal for all other results.  Straight leg raising test results were negative.  

During the March 2012 VA examination, the only signs of radiculopathy were indicated by symptoms of moderate, intermittent pain and numbness in the left lower extremity.  The nerve roots involved were the bilateral sciatic nerves.  There were no other neurologic abnormalities.  The examiner noted there was an overall mild severity for symptoms of radiculopathy in the bilateral lower extremities.  

The Veteran had Intervertebral Disc Syndrome (IVDS), but there were no incapacitating episodes in the past 12 months.  The Veteran regularly used a brace and occasionally used a cane as an assistive device due to low back pain.  The examiner did not find that there was functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms.  Diagnostic testing showed arthritis, but no vertebral fractures.  The Veteran's low back disability was found to affect her ability to work.  She told the examiner that she worked at a grocery store and was worried that she would lose her job because she could not pick up bags of produce anymore.

VA treatment records from August 2012 indicate that the Veteran was given a note from her treating physician that prescribed bed rest for one week, and limited light duty with limited hours for the next four weeks thereafter due to her chronic lower back pain.

The Veteran submitted her Notice of Disagreement (NOD) in August 2012.  Therein, she detailed the difficulties she experiences on a daily basis with her activities of daily living as well as her inability to perform work without pain due to her low back disability and radiculopathy of the bilateral lower extremities.  She said that she was not instructed correctly during the March 2012 VA examination and did not stop during range of motion testing at the moment the pain started.  The Veteran explained that after the March 2012 VA examination she was only able to work 11 hours, and had to miss additional work hours at the grocery store because she was in too much pain.  She said that she was retaliated against at work and was "written up" due to her frequent absences caused by her service-connected disabilities.  See NOD, received August 27, 2012.  She further stated, "Every time [she] calls out, it goes against [her] job position security there.  Also for this week that Dr. F. put [her] out of work and now for the next 2 weeks, 15 hours a week, they are putting [her] as a cashier."  Id.  She reported that Dr. F. told her to only perform "light work," but that there was not any light work involved in her duties at the grocery store, "so [she] will be doing that even for the following two weeks at 20 hours a week."  She said that, at a minimum, even the "light work" included "standing, bending, twisting, and lifting."  The Veteran also listed her work hours and duties for the upcoming week, which included 19 hours in the deli and 17 hours as a bagger.

In January 2013, the Veteran submitted a Statement in Support of Claim, in which she indicated that her "spine has gotten worse since the start."  She said that her job at the grocery store does not have medical or sick leave, so she cannot afford to take time off due to her painful low back disability and radiculopathy of the bilateral lower extremities.  She said that she was "written up twice since [her] back has gotten worse.  One more time and [she is] out of a job."

In August 2013, the Veteran contacted VA to inform them that she was in a motor vehicle accident in July 2013, and requested an increase for her low back disability and radiculopathy of the bilateral lower extremities.  She also filed a claim for TDIU at this time.

VA treatment records from July to August 2013 also indicate that the Veteran had a recent motor vehicle accident and injured her cervical spine.  These treatment records only address the severity of the neck injury and consider the possibility of the Veteran missing work due to this specific injury.

In correspondence, received July 17, 2014, the Veteran described her low back and bilateral lower extremity radiculopathy symptoms as more than mild and continued her disagreement with the July 2012 rating decision.

In an August 2014 letter, the Veteran's VA treating physician submitted a statement indicating her surprise at the Veteran's disability ratings for degenerative joint disease and bilateral lower extremity radiculopathy, as the Veteran suffered from severe chronic neck and lower back pain.  The Veteran also had increased pain following a car accident in 2013.  The physician detailed the Veteran's many structural changes in her cervical spine, the symptoms associated with radiculopathy in her upper extremities, and her inability to work due to these issues.  The VA physician reported that the Veteran's symptoms of neck, low back, and upper extremity radiculopathy "make it very difficult for her to perform heavy work, which is the only thing she has done in recent years; jobs have involved heavy lifting at [various grocery stores]..."  See Third Party Correspondence, received September 22, 2014.  The physician further stated, "...while I almost never tell anyone they [should not] be working, I feel that this type of work has exacerbated [the Veteran's] problems and that she cannot realistically continue."  Id.

In a separate piece of correspondence, the Veteran's VA treating physician also detailed "reasonable work restrictions" that the Veteran should be given, to include the following: no standing or walking for more than 30 minutes per hour; bending/twisting should be rare; no lifting above shoulder level; no pushing/pulling more than 20 pounds on wheels; no lifting more than five pounds repeatedly or 15 pounds rarely; use of right arm is limited by shoulder pathology and cervical radiculopathy; if sitting, she should be allowed to get up and move around to relieve neck and back pain for at least 10 minutes per hour; there is impairment of strength and sensation in the right hand, limiting fine motor movements of the hand.  See Third Party Correspondence, received September 22, 2014.

Prior to January 7, 2015, there is no basis for an increased rating in excess of 10 percent for the Veteran's service-connected disabilities.  To warrant a rating in excess of 10 percent for the low back disability, there must be evidence of at least limited forward flexion between 30 and 60 degrees, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or incapacitating episodes that have a total duration of at least two weeks during the past 12 months.  To warrant a rating in excess of 10 percent for radiculopathy of the bilateral lower extremities, the evidence must show at least an overall moderate severity of symptoms.

During the first staged rating period, the evidence of record indicates that the Veteran's service-connected low back disability was primarily manifested by forward flexion to 90 degrees with pain.  With regard to limitation of motion, the Veteran alleged that her March 2012 VA examiner did not tell her to stop at the point of pain during the range of motion tests.  However, the March 2012 VA examination, together with the additional evidence submitted during this first staged period,  still do not reveal any further limitations that would warrant even the next highest rating of 20 percent under any applicable Diagnostic Code.  Even though the low back disability did cause pain; painful motion did not result in the degree of functional loss required for a rating greater than 10 percent.  In fact, the March 2012 VA examiner was specifically asked to consider the effects of pain, fatigue, weakness, and lack of endurance following repetitive use.  After examining the Veteran and considering her complaints, the examiner still found motion, albeit limited.  The examiner also noted that the Veteran had additional functional loss due to less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  The Veteran also had pain with light palpation over the thoracic and lumbar spine.  

The Board has considered whether a higher rating is warranted based on functional loss due to pain or due to other factors including weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 207-08.  However, as noted above, the examiner conducted repetitive testing and found no additional limitation in motion.  Thus, any additional limitation due to pain does not more nearly approximate a finding of limitation of flexion of the thoracolumbar spine to less than 60 degrees. 38 C.F.R. § 4.45, 4.59, 4.71a, Diagnostic Code 5243; DeLuca, 8 Vet. App. at 202; Mitchell, 25 Vet. App. at 32.  

To the extent the appellant contends that the Veteran's service-connected disabilities were more disabling than the currently assigned ratings reflect, the Board notes that the Veteran was able to report symptomatology relating to pain because this required only personal knowledge as it came to her through her senses.  Layno, 6 Vet. App. at 470.  The Board also acknowledges the Veteran's point of view regarding her statements of worsened symptoms.  However, she was not able to identify a specific level of disability and relate such to the appropriate Diagnostic Codes.  The evidence of record also does not show that the Veteran had muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour as well as moderate radiculopathy of the bilateral lower extremities.  Nonetheless, application of the rating criteria to the objective evidence of symptoms documented in the record reveals that higher ratings are not warranted until January 7, 2015, which resulted in 20 percent ratings due to the January 2015 VA examiner's findings that the Veteran had limited forward flexion between 30 and 60 degrees with pain and moderate symptoms of radiculopathy.  Accordingly, the medical examination opinion and findings are of greater probative value than the Veteran's allegations regarding the severity of her service-connected disabilities during this period.  

Importantly, the Veteran's complaints of pain with movement, and increased pain with prolonged activity, are factored into the currently assigned ratings.  Although the measured ranges of motion are not to a compensable level, the actual functional loss due to less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing, as well the severity of sciatic symptoms have been considered.  Nonetheless, these impairments do not raise the degree of each disability to the equivalent of the respective criteria for a 20 percent or higher rating.  The Veteran repeatedly demonstrated in treatment and on examination that while additional functional losses existed, she remained able to effectively function.  Therefore, the currently assigned 10 percent ratings for this period adequately reflect the additional difficulty her symptoms caused at that time.

The Board has also considered whether a higher or separate rating may be warranted under an alternative Diagnostic Code, and finds that because the Veteran has been diagnosed with degenerative joint disease and degenerative disc disease of the thoracic and lumbar spine with herniated nucleus pulposus at L4-L5, as well as sciatica of the bilateral lower extremities, Diagnostic Codes 5242-5243 and 8520 remain the most appropriate Codes under which to rate the service-connected disabilities.  See Butts v. Brown, 5 Vet. App. 532 (1993).  

The Board has considered the applicability of rating the low back disability under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Even though the Veteran has Intervertebral Disc Syndrome, bed rest as prescribed by a treating physician was only given for one week during this first staged rating period, and only warrants a 10 percent rating, which is not allowed as a separate, additional rating due to the prohibition against pyramiding.  

Prior to January 7, 2015, the Veteran was awarded separate 10 percent ratings for overall mild radiculopathy of the bilateral lower extremities that was associated with the Veteran's low back disability.  With respect to neurological symptoms during this period, the evidence does not reveal any overall moderate, objective neurological impairments caused by the service-connected low back disability.  While the Board acknowledges the Veteran's lay report that she believed her symptoms of radiculopathy were more than mild, the treatment records and VA examinations fail to document clinical symptoms that would be moderate.  Rather, they reflect some decreased sensation and when a clinician did characterize the severity of the pain it was described as mild.  The Veteran also denied any bowel or bladder impairment and the record does not support a separate rating for any additional neurological disabilities during this period.  

Based on the foregoing, the Board concludes that the Veteran's low back disability and radiculopathy of the bilateral lower extremities were no more than 10 percent disabling each, from December 8, 2011, until January 6, 2015.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 




Staged Rating for the Low Back Disability and Radiculopathy of the Bilateral Lower Extremities since January 7, 2015

After a full review of the record, and as discussed below, the Board concludes that a low back disability rating in excess of 20 percent, since January 7, 2015, is not warranted.  Furthermore, ratings in excess of 20 percent each for radiculopathy of the bilateral lower extremities, since January 7, 2015, are not warranted.

In January 2015, the Veteran underwent another VA examination.  With regard to her low back, the Veteran informed the examiner that she experienced pain every day and that it worsened with activity.  The Veteran worked as a produce worker, lifting heavy boxes, the lightest of which was 10 to 15 pounds.  The Veteran explained that the lifting heavy objects contributed to her low back pain, such that her treating physician gave her a note stating she could only do "light work," but that she had not submitted it due to fear that her employer would terminate her.  The Veteran reported that she struggled with heavy lifting, bending, stooping, which all worsened her chronic pain with increased levels of activity.

On range of motion testing, the Veteran's forward flexion measured zero to 70 degrees; extension measured zero to 15 degrees; right lateral flexion measured zero to 25 degrees; left lateral flexion measured zero to 25 degrees; right lateral rotation measured zero to 30 degrees; and left lateral rotation measured zero to 30 degrees.  The examiner noted that limitation in flexion may have contributed to the Veteran's functional loss, and caused her troubles with lifting and stooping.  The Veteran's pain was noted on her examination and caused additional functional loss in forward flexion, extension, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation.  The examiner determined the Veteran suffered no pain with weight bearing, but exhibited pain on palpation of the joint and/or soft tissue of the thoracolumbar spine.  The Veteran's range of motion after three repetitions was forward flexion measured zero to 50 degrees; extension measured zero to 15 degrees; right lateral flexion measured zero to 25 degrees; left lateral flexion measured zero to 25 degrees; right lateral rotation measured zero to 30 degrees; and left lateral rotation measured zero to 30 degrees.

The examiner determined the Veteran suffered from pain, weakness, fatigability, and incoordination which significantly limited the Veteran's functional ability with repeated use over time.  Nonetheless, the examiner determined the examination neither supported nor contradicted the Veteran's statements describing functional loss with repetitive use over time and could only conclude it was "likely there was some, albeit an unquantifiable degree, of decline in functional ability after repeated use."  The Veteran did not have guarding or muscle spasms.  There were no additional factors reported that contributed to this low back disability.  Muscle strength testing was 4/5 for bilateral hip flexion and 5/5 for all other categories.  The Veteran did not have muscle atrophy.  Reflex examination showed hypoactive bilateral knees and was absent in both ankles.  Sensory examination was normal in the upper anterior thigh, but decreased for all other areas.  Other sensory findings showed a decreased sharp touch for the bilateral great toes and lateral feet.  

During the January 2015 VA examination, the Veteran had radiculopathy, which was exhibited by symptoms of moderate, constant pain, paresthesias and/or dysesthesias, and numbness in the bilateral lower extremities.  Other symptoms of radiculopathy included subjective reports of bilateral leg weakness and involvement of the bilateral sciatic nerves.  The severity of the radiculopathy was found overall to be mild for both legs.  

The Veteran did not have ankylosis and there were no other neurologic abnormalities or findings related to the thoracolumbar spine.  The Veteran had IVDS, but did not have episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician in the past 12 months.  Assistive devices were not used by the Veteran at this time.  There were no other pertinent physical findings, complications, conditions, signs or symptoms related to the low back disability or radiculopathy of the bilateral lower extremities.  Diagnostic testing continued to show degenerative disc disease.  The examiner found that the Veteran's low back disability affected her ability to work.  The examiner stated, "Given her current back condition she would be unable to perform full time duty such as she is performing part time, and it is not clear how much longer she will be able to perform part time heavy duty."  The examiner continued, "There is no restriction against sedentary duty, but she has few transferrable skills (no office environment work history) as she has always performed physical labor type work."

However, the March 2016 Board remand found the January 2015 VA examination suffered from internal inconsistencies.  The examiner recorded that the Veteran suffered pain when lifting heavy boxes for her job, yet the examiner also noted that the Veteran suffered no pain with weight bearing.  This was inconsistent with the Veteran's reports of constant pain-particularly in light of the remaining evidence of record, which documented chronic back, neck, and bilateral leg pain.  The examiner offered no explanation of this inconsistency.

Accordingly, the Veteran was afforded another VA examination in June 2016.  The examiner continued the diagnoses for degenerative joint disease for the thoracic and lumbar spine, degenerative disc disease of the lumbar spine, and bilateral sciatic nerve radiculopathy.  The Veteran reported flare-ups and increased back pain whenever she walked or sat for more than 15 minutes.  Functional loss included difficulty with lifting due to this condition.  Initial range of motion showed forward flexion from zero to 70 degrees; extension measured zero to 15 degrees; right lateral flexion measured zero to 20 degrees; left lateral flexion measured zero to 20 degrees; right lateral rotation measured zero to 30 degrees; and left lateral rotation measured zero to 30 degrees.  The examiner noted that pain with active range of motion would make lifting difficult.  Pain was noted cause functional loss with all ranges of motion that were tested.  There was evidence of pain with weight bearing.  There was objective evidence of generalized tenderness of the paraspinal muscles of the thoracic and lumbar area.  There was no additional loss of function or range of motion after repetitive-use testing.  The Veteran did not have muscle spasms or guarding of the thoracolumbar spine.  There were no additional factors that contributed to this low back disability.  Muscle strength testing was 4/5 for bilateral hip flexion and 5/5 for all other categories.  The Veteran did not have muscle atrophy.  Reflex examination showed hypoactive bilateral knees and bilateral ankles.  Sensory examination was normal in the upper anterior thighs and thighs/knees, but decreased for the lower legs/ankles and feet/toes.  Straight leg raising test was negative, bilaterally.  Other sensory findings showed a decreased sharp touch for the bilateral great toes and lateral feet.  

The Veteran had radiculopathy, which was exhibited by symptoms of mild, constant pain, bilaterally, no intermittent pain, and moderate, paresthesias and/or dysesthesias as well as numbness in the bilateral lower extremities.  Other symptoms of radiculopathy included subjective reports of bilateral leg weakness and involvement of the bilateral sciatic nerves.  The overall severity of the radiculopathy was found to be moderate for both legs.  

The Veteran did not have ankylosis and there were no other neurologic abnormalities or findings related to the thoracolumbar spine.  The Veteran had IVDS, but did not have episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician in the past 12 months.  Assistive devices were not used by the Veteran at this time.  There were no other pertinent physical findings, complications, conditions, signs or symptoms related to the low back disability or radiculopathy of the bilateral lower extremities.  Diagnostic testing continued to show arthritis and degenerative disc disease.  The examiner found that the Veteran's low back disability affected her ability to work as she "would not be able to work a strenuous job involving any significant lifting."  In addition, the examiner commented, "pain, weakness, fatigability, or incoordination may significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time."

Since January 7, 2015, there is no basis for an increased rating in excess of 20 percent for the Veteran's service-connected disabilities because the objective evidence of record does not demonstrate forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or at least four weeks of prescribed bed rest by a treating physician as well as severe radiculopathy of the bilateral lower extremities.  

During the second staged rating period, the evidence of record indicates that the Veteran's service-connected low back disability was primarily manifested by forward flexion between 30 and 60 degrees with pain.  Even though the disability did cause pain, painful motion did not result in the degree of functional loss required for a rating greater than 20 percent.  Even though the low back disability did cause pain; painful motion did not result in the degree of functional loss required for a higher rating.  In fact, the VA examiners were specifically asked to consider the effects of pain, fatigue, weakness, and lack of endurance following repetitive use.  The January 2015 VA examiner determined the Veteran suffered from pain, weakness, fatigability, and incoordination, which significantly limited the Veteran's functional ability with repeated use over time.  The June 2016 VA examiner found that pain caused functional loss with all ranges of motion that were tested.  There was evidence of pain with weight bearing.  There was objective evidence of generalized tenderness of the paraspinal muscles of the thoracic and lumbar area.  There was no additional loss of function or range of motion after repetitive-use testing.  The Veteran did not have muscle spasms or guarding of the thoracolumbar spine.  There were no additional factors that contributed to this low back disability.  After examining the Veteran and considering her complaints, the examiners still found motion, albeit limited.  

Even considering the effects of pain, there is nothing in the record that suggests the pain resulted in a functional loss akin to the fixation of a spinal segment in neutral position.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note 5.

The Board has considered whether a higher rating is warranted based on functional loss due to pain or due to other factors including weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202; Mitchell, 25 Vet. App. at 38-43.  After consideration of the Mitchell/DeLuca factors, the Board finds that the Veteran was already compensated for the reported pain on use, and there is no probative evidence of the degree of limitation of motion, ankylosis, or prescribed bed rest by a treating physician of at least four weeks as required for a higher rating during this period.  

To the extent the appellant contends that the Veteran's service-connected disabilities were more disabling than the currently assigned ratings reflect, the Board notes that the Veteran was able to report symptomatology relating to pain because this required only personal knowledge as it came to her through her senses.  Layno, 6 Vet. App. at 470.  The Board also acknowledges the Veteran's point of view regarding her statements of worsened symptoms.  However, she was not able to identify a specific level of disability and relate such to the appropriate Diagnostic Codes.  More probative evidence concerning the nature and extent of the Veteran's disabilities was provided by the January 2015 and June 2016 VA examiners during the current appeal and provided relevant medical findings in conjunction with the examination.  In this regard, the medical findings (as provided in the examination reports) directly address the evaluation criteria for these disabilities.  Nonetheless, application of the rating criteria to the objective evidence of symptoms documented in the record reveals that higher ratings are not warranted since January 7, 2015, because the Veteran was not shown to have forward flexion to 30 degrees or less, or at least four weeks of bed rest prescribed by a treating physician as well as severe radiculopathy of the bilateral lower extremities.

Importantly, the Veteran's complaints of pain with movement, and increased pain with prolonged activity, are factored into the currently assigned rating.  Although the measured ranges of motion are greater than 30 degrees, but less than 60 degrees with pain, the actual functional loss due to pain, weakness, fatigability, incoordination, pain on weight-bearing, tenderness of the paraspinal muscles, as well as the severity of the sciatic symptoms have been considered.  However, these impairments do not raise the degree of impairment to the equivalent of the respective criteria for a 40 percent or higher rating because the evidence does not show limited forward flexion to 30 degrees or less or favorable ankylosis of the entire thoracolumbar  spine.  The Veteran repeatedly demonstrated during treatment and on the examinations that while additional functional losses existed, she remained able to effectively function.  Therefore, the currently assigned 20 percent ratings for this period adequately reflect the additional difficulty her symptoms caused at that time.

The Board has also considered whether a higher or separate rating may be warranted under an alternative Diagnostic Code, and finds that because the Veteran has been diagnosed with degenerative joint disease and degenerative disc disease of the thoracic and lumbar spine with herniated nucleus pulposus at L4-L5, as well as sciatica of the bilateral lower extremities, Diagnostic Codes 5242-5243 and 8520 remain the most appropriate Codes under which to rate the service-connected disabilities.  See Butts v. Brown, 5 Vet. App. 532 (1993).  

The Board has considered the applicability of rating the low back disability under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Even though the January 2015 and June 2016 VA examiners documented IVDS, bed rest was not prescribed by a treating physician in the past 12 months during this second staged rating period.  

In addition, the Board has considered whether higher ratings are warranted for any neurological impairment associated with the Veteran's low back disability.  With respect to neurological symptoms since January 7, 2015, the evidence does not reveal severe, objective neurological impairments caused by the service-connected low back disability.  The Veteran also denied any bowel or bladder impairment and the record does not support a separate rating for any additional neurological disabilities during this period.  

The Board concludes that the Veteran's low back disability and radiculopathy of the bilateral lower extremities were no more than 20 percent disabling each, since January 7, 2015.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

The appellant has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The appellant's appeal, in part, arises from an appeal of an increased-compensation claim.  Accordingly, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in February 2012.  The appeal also arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of SSA and VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to her claims in March 2012, January 2015, and June 2016.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the claims decided on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

In reviewing the adequacy of the existing VA examination reports, the Board also recognizes that a new precedential opinion was recently issued by the U.S. Court of Appeals for Veterans Claims (CAVC or Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  In this case, however, the Board notes that a remand for additional testing on both active and passive motion pursuant to Correia would be fruitless due to the Veteran's death.  As such, the existing examination reports are deemed adequate for rating purposes, and a remand under Correia is not warranted.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim.  For these reasons, the Board finds that the duties to notify and assist the appellant in the development of this claim have been met, so that no further notice or assistance to the appellant is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in March 2016.  The Board instructed the AOJ to obtain another VA examination and then to readjudicate the claims on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

A rating in excess of 10 percent for service-connected degenerative joint disease and degenerative disc disease of the thoracic and lumbar spine with herniated nucleus pulposus at L4-L5 from December 8, 2011, until January 6, 2015, is not warranted.

A rating in excess of 20 percent for service-connected degenerative joint disease and degenerative disc disease of the thoracic and lumbar spine with herniated nucleus pulposus at L4-L5 since January 7, 2015, is not warranted.

An initial rating in excess of 10 percent for service-connected radiculopathy of the left lower extremity from December 8, 2011, until January 6, 2015, is not warranted.

An initial rating in excess of 20 percent for service-connected radiculopathy of the left lower extremity since January 7, 2015, is not warranted.

An initial rating in excess of 10 percent for service-connected radiculopathy of the right lower extremity from December 8, 2011, until January 6, 2015, is not warranted.

An initial rating in excess of 20 percent for service-connected radiculopathy of the right lower extremity since January 7, 2015, is not warranted.


REMAND

Unfortunately, the appellant's claim for entitlement to a total disability rating based on individual unemployability must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.

In this case, the Veteran's service-connected disabilities consisted of a low back disability, staged at 10 percent from December 8, 2011, to January 6, 2015, and 20 percent, effective January 7, 2015, as well as radiculopathy of the bilateral lower extremities, staged at 10 percent from December 8, 2011, to January 6, 2015, and 20 percent, effective January 7, 2015.  The combined rating is 30 percent from December 8, 2011, to January 6, 2015, and 50 percent, effective January 7, 2015.  Accordingly, these ratings do not currently meet the schedular criteria of 38 C.F.R. § 4.16(a).  Although the Veteran did not meet the rating requirements for consideration of TDIU on a schedular basis under 38 C.F.R. § 4.16(a), TDIU may be granted alternatively on an extra-schedular basis under § 4.16(b) if it is established that the Veteran was indeed unable to seek or maintain substantially gainful employment on account of the service-connected disabilities.

During the March 2012 VA examination, the Veteran's low back disability was found to affect her ability to work.  She told the examiner that she worked at a grocery store and was worried that she would lose her job because she could no longer pick up bags of produce.

VA treatment records from August 2012 indicate that the Veteran was given a note from her treating physician that prescribed bed rest for one week, and limited light duty with limited hours for the next four weeks thereafter due to her chronic lower back pain.

The Veteran submitted her Notice of Disagreement (NOD) in August 2012.  Therein, she detailed the difficulties she experiences on a daily basis with her activities of daily living as well as her inability to perform work without pain due to her low back disability and radiculopathy of the bilateral lower extremities.  She said that she was not instructed correctly during the March 2012 VA examination and did not stop during range of motion testing at the moment the pain started.  The Veteran explained that after the March 2012 VA examination she was only able to work 11 hours, and had to miss additional work hours at the grocery store because she was in too much pain.  She said that she was retaliated against at work and was "written up" due to her frequent absences caused by her service-connected disabilities.  See NOD, received August 27, 2012.  She further stated, "Every time [she] calls out, it goes against [her] job position security there.  Also for this week that Dr. F. put [her] out of work and now for the next 2 weeks, 15 hours a week, they are putting [her] as a cashier."  Id.  She reported that Dr. F. told her to only perform "light work," but that there was not any light work involved in her duties at the grocery store, "so [she] will be doing that even for the following two weeks at 20 hours a week."  She said that, at a minimum, even the "light work" included "standing, bending, twisting, and lifting."  The Veteran also listed her work hours and duties for the upcoming week, which included 19 hours in the deli and 17 hours as a bagger.

In January 2013, the Veteran submitted a Statement in Support of Claim, in which she indicated that her "spine has gotten worse since the start."  She said that her job at the grocery store does not have medical or sick leave, so she cannot afford to take time off due to her painful low back disability and radiculopathy of the bilateral lower extremities.  She said that she was "written up twice since [her] back has gotten worse.  One more time and [she is] out of a job."

In an August 2014 letter, the Veteran's VA treating physician submitted a statement indicating her surprise at the Veteran's disability ratings for degenerative joint disease and bilateral lower extremity radiculopathy, as the Veteran suffered from severe chronic neck and lower back pain.  The Veteran also had increased pain following a car accident in 2013.  The physician detailed the many structural changes in the Veteran's cervical spine, symptoms associated with radiculopathy in her upper extremities, and her inability to work due to these issues.  The VA physician reported that the Veteran's symptoms of neck, low back, and upper extremity radiculopathy "make it very difficult for her to perform heavy work, which is the only thing she has done in recent years; jobs have involved heavy lifting at [various grocery stores]..."  See Third Party Correspondence, received September 22, 2014.  The physician further stated, "...while I almost never tell anyone they [should not] be working, I feel that this type of work has exacerbated [the Veteran's] problems and that she cannot realistically continue."  Id.

In a separate piece of correspondence, the Veteran's VA treating physician also detailed "reasonable work restrictions" that the Veteran should be given, to include the following: no standing or walking for more than 30 minutes per hour; bending/twisting should be rare; no lifting above shoulder level; no pushing/pulling more than 20 pounds on wheels; no lifting more than five pounds repeatedly or 15 pounds rarely; use of right arm is limited by shoulder pathology and cervical radiculopathy; if sitting, she should be allowed to get up and move around to relieve neck and back pain for at least 10 minutes per hour; there is impairment of strength and sensation in the right hand, limiting fine motor movements of the hand.  See Third Party Correspondence, received September 22, 2014.

On VA examination in January 2015, the examiner found that the Veteran's low back disability affected her ability to work.  The examiner stated, "Given her current back condition she would be unable to perform full time duty such as she is performing part time, and it is not clear how much longer she will be able to perform part time heavy duty."  The examiner continued, "There is no restriction against sedentary duty, but she has few transferrable skills (no office environment work history) as she has always performed physical labor type work."

During the January 2016 VA examination, the examiner found that the Veteran's low back disability affected her ability to work as she "would not be able to work a strenuous job involving any significant lifting."  In addition, the examiner commented, "pain, weakness, fatigability, or incoordination may significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time."

The Board recognizes that the appellant, and the record, refers to the impact of the service-connected disabilities on the Veteran's functioning and employment.  The Veteran was not able to maintain substantially gainful employment since approximately 2008.  Her prior civilian employment history has included work in physical labor positions.  See e.g., SSA records, received January 23, 2015.  According to the Veteran, she was unable maintain substantially gainful employment.  See e.g., Third Party Correspondence, received September 22, 2014.  The Veteran's treating VA physician stated, "...while I almost never tell anyone they [should not] be working, I feel that this type of work has exacerbated [the Veteran's] problems and that she cannot realistically continue."  Id.

Essentially, the medical opinions of record all either preclude physical labor or severely limit the Veteran's employment options to sedentary work, all of which are inconsistent with her education, occupational history and medical records.  

Based on the foregoing, the evidence suggests that the Veteran was unable to secure or follow a substantially gainful occupation due to her service-connected disabilities.  See 38 C.F.R. §§ 4.16(b).  The Board is precluded from granting a TDIU on an extra-schedular basis in the first instance, and must refer the matter to the Director of Compensation Service for the initial adjudication.  See 38 C.F.R. § 4.16(b) (2016); Barringer v. Peake, 22 Vet. App. 242 (2008); see Wages v. McDonald, 27 Vet. App. 233 (2015).  Thus, in the present case, referral to the Director of Compensation Service, for consideration of entitlement to TDIU under38 C.F.R. § 4.16(b) is warranted.

Accordingly, the issue of entitlement to a total disability rating based on individual unemployability on an extraschedular basis is REMANDED for the following action:

1.  After conducting any development that is deemed warranted, refer the issue of entitlement to extraschedular TDIU to the Director of Compensation Service for adjudication pursuant to 38 C.F.R. § 4.16(b).  Prior to submission of the claim to the Director of Compensation Service, prepare a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue of entitlement to TDIU.  Submit that statement, along with the claims file to the Director of Compensation Service.  

2.  If the benefit sought remains denied, furnish the appellant a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


